department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend state of incorporation a b date of incorporation c residential development d developer e owner f owner g declaration adopted date dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date which has the incorrect employer_identification_number issue do you qualify for tax exemption under sec_501 of the irc facts you were incorporated under the laws of the state of a on date b the articles of incorporation ’ provides in part that your purposes are the following to operate manage improve repair own acquire sell assign mortgage hypothecate and otherwise deal in real and personal_property and its appurtenances and fixtures and to letter cg catalog number 47628k transact all lawful business for which corporations may be organized under a non-profit corporation law your bylaws state that there are two types of members voting members and nonvoting members nonvoting members are those who are the record fee simple titleholders of homes nonvoting members shall have rights and privileges but not voting rights the initial voting member is your developer d your developer is also referred herein as declarant whose owners are e and f you are organized and operated by e and f they are your managers and officers e and f are your president and secretary treasurer respectively you submitted form_1024 application_for recognition on february 20xx your application indicates that you will mow and maintain common areas pay for snow removal and will work to preserve the appearance of the common area in order to make the development an appealing place of residency for those in the community your bylaws defines common area as all real_property owned by you for the use and enjoyment of the unit owners your bylaws state that the declarant owns the tracts of land and common areas and that the declarant shall transfer control and ownership to the homeowners not later than a sixty its final retail purchaser or b five days after the declarant has sold the last townhouse to years after the date of the declaration of protective covenants the declaration’ whichever is later and each homeowner shall thereafter be a voting member and voting privileges cannot thereafter be suspended or removed as long as one remains a homeowner your declaration was adopted on date g the declaration states that there are single-family living units in addition to the common areas in your recent correspondence you state that six townhouse units have been sold and five townhouse units remain to be sold according to the declaration you enforce covenants with regard to repair and maintenance of the common areas including parking lots roadways landscaping sidewalks including snow removal the cutting of grass and storm water drainage and the maintenance repair or replacement of the utilities servicing the residential development known as gc including but not limited to water electric cable television sewer lines located in the common areas the organizational activities will be funded solely through membership assessments each unit owner will be assessed equally for the fees and maintenance of the common areas all expenses will be used for common area maintenance snow removal landscaping repair and replacement of utility_services within the common areas as set forth in the bylaws the declaration and the articles of incorporation law sec_501 of the code provides in part that civic leagues or organizations not organized for the profit but operated exclusively for the promotion of social welfare qualify for recognition of exemption_letter cg catalog number 47628k sec_1 c -1 a i of the income_tax regulations provides in part that an organization is operated exclusively for the promotion of social welfare if engaged in promoting in some common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about betterments and social improvements it is primarily revrul_74_99 1974_1_cb_131 lists the three criteria a homeowners’ association must meet in order to qualify for exemption under sec_501 of the code the homeowners’ association must not conduct activities directed to the exterior maintenance of private residences it must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental and the common area or facilities it owns and maintains must be for the use and enjoyment of the general_public the ruling holds that where an organization’s stated purposes are to administer and enforce covenants for preserving the architecture and appearance of a given real_estate development and to own and maintain common green areas a prima facie presumption expenses that the organization is primarily formed and operated for the individual business or personal benefit of its members and as such does not quality for exemption under sec_501 revrul_80_63 1980_1_cb_116 clarifies revrul_74_99 1974_1_cb_131 ruling states that although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 supra if the association's activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community this revrul_74_17 1974_1_cb_130 describes an organization formed by the unit owners ofa condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption application of tax law you are not described in sec_501 of the code because you are organized to benefit your developer and its owners who are also your managers and officers therefore you are not exclusively operating for the promotion of social welfare of the community letter cg catalog number 47628k you are not described in sec_1 c -1 a i of the income_tax regulations because you are operated primarily to help the developer whose owners are your founders managers and officers to sell townhouse units thus you are not operated for the purpose of bringing about the betterments and social improvements of the community you are distinguished from the organization described in revrul_74_99 supra because you do not meet the community definition that bears a reasonable recognizable relationship to an ordinary identified as governmental and you do not own the common areas to which you provide repair and maintenance you do not resemble a community as defined in revrul_79_99 and clarified in revrul_80_63 because you provide maintenance to the common areas that you do not own and because your activities primarily benefit your developer its owners and buyers you are similar to the organization described in revrul_74_17 because you are providing maintenance to common areas around the townhouse units for the benefits of the unit owners and for the developer your income is composed of membership assessments enforced by convents and is primarily used to provide direct economic benefits to these unit owners and the developer whose owners are your officers and managers by improving the overall development and any benefits to the larger community are minor and incidental in nature furthermore your developer has the sole ownership over the common areas that you maintain still has units available for sale and has exclusively control_over your operation maintenance_expenses used to maintain the common areas are directly benefiting your developer in an effort to sell its remaining townhouse units applicant's position you state that your activities are similar to those described in revrul_72_102 1972_1_cb_149 you contend that you qualify for exemption under sec_501 of the code because a b c d you are operated to further the general welfare of a community no maintenance will be done for the benefit of any one individual member you were formed to enforce the covenants for preserving the appearance of the development and its activities to benefit the community at large the areas you maintain are the streets sidewalks common areas and parking areas within the development these areas are all available to the general_public you state that you do not only maintain the areas around the occupied units which would benefit the individual residents but maintain the entire development benefiting all those living in or visiting the community you further state that your activities make the development a more appealing place of residency for those who live in the community letter cg catalog number 47628k service’s position you are unlike the organization described in revrul_72_102 supra because you are organized and operated by and for the benefits of the developer whose owners consist of your two officers and managers the developer currently owns the common areas where you provide maintenance individual homeowners are nonvoting members they have no voice in your operation the developer will not turn over the operation as well as the ownership of the common areas to you and individual homeowners will not become voting members until a sixty days after the last townhouse has been sold or b five years after the date of the declaration whichever comes later thus you are formed to help the developer sell its real_estate development and to enhance the property value of the unit owner rather than to promote the social welfare of the community as described in sec_501 conclusion we have considered your application_for recognition of exemption from federal_income_tax under the provisions of sec_501 of the code and its applicable income_tax regulations based on the information submitted we have concluded that you are not an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes set forth in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury following signed declaration this may be done by adding to the appeal the the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether letter cg catalog number 47628k the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters if please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication letter cg catalog number 47628k robert s choi director exempt_organizations rulings agreements
